Exhibit 10.10

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) dated as of September 2, 2014, is
made by and between Lilis Energy, Inc., a Nevada corporation formerly known as
Recovery Energy, Inc. (“Lilis”) and Hexagon, LLC, a Colorado limited liability
company formerly known as Hexagon Investments, LLC (“Hexagon”). This Agreement
is joined in by Labyrinth Enterprises LLC, The Reiman Foundation, Conway J.
Schatz and Scott J. Reiman (together with Hexagon, the “Hexagon Parties”) and,
solely for purposes of Section 7 hereof, Grandhaven Energy, LLC.

 

RECITALS

 

A. Lilis and Hexagon entered into (i) a Credit Agreement, dated as of January
29, 2010, providing for a secured term loan in the original principal amount of
$4,500,000 (as amended, modified, supplemented, substituted or replaced, “Credit
Agreement No. 1”); (ii) a Credit Agreement, dated as of March 25, 2010,
providing for a secured term loan in the original principal amount of $6,000,000
(as amended, modified, supplemented, substituted or replaced, “Credit Agreement
No. 2”); and (iii) a Credit Agreement, dated as of April 14, 2010, providing for
a term loan in the original principal amount of $15,000,000 (as amended,
modified, supplemented, substituted or replaced, “Credit Agreement No. 3” and,
together with Credit Agreement No. 1 and Credit Agreement No. 2, the “Credit
Agreements”).

 

B. In connection with the Credit Agreements, Lilis executed, in favor of
Hexagon, (i) a Promissory Note, dated as of January 29, 2010 (as amended,
modified, supplemented, substituted or replaced, “Promissory Note No. 1”); (ii)
a Promissory Note, dated as of March 25, 2010 (as amended, modified,
supplemented, substituted or replaced, “Promissory Note No. 2”); and a
Promissory Note, dated as of April 14, 2010 (as amended, modified, supplemented,
substituted or replaced, “Promissory Note No. 3” and, together with Promissory
Note No. 1 and Promissory Note No. 2, the “Promissory Notes”).

 

C. The obligations of Lilis under (i) Promissory Note No. 1 are secured by (a)
that certain Mortgage, Security Agreement, Assignment of Production and
Proceeds, Financing Statement and Fixture Filing, dated as of January 29, 2010,
by and between Lilis and Hexagon (as amended, the “Colorado Mortgage”), and (b)
that certain Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Proceeds, Financing Statement and Fixture Filing, dated as of
January 29, 2010, by and among Lilis, Hexagon and Jacob B. Mueller, Trustee (as
amended, the “First Nebraska Mortgage”); (ii) Promissory Note No. 2 are secured
by (a) that certain Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Proceeds, Financing Statement and Fixture Filing, dated as of
March 25, 2010, by and among Lilis, Hexagon and Jacob B. Mueller, Trustee (the
“Second Nebraska Mortgage”), and (b) that certain Mortgage, Security Agreement,
Assignment of Production and Proceeds, Financing Statement and Fixture Filing,
dated as of March 25, 2010, by and between Lilis and Hexagon (the “First Wyoming
Mortgage”); (iii) Promissory Note No. 3 are secured by that certain Mortgage,
Security Agreement, Assignment of Production and Proceeds, Financing Statement
and Fixture Filing, dated as of April 14, 2010, by and between Lilis and Hexagon
(the “Second Wyoming Mortgage”); and all of the Promissory Notes are
additionally secured by (a) that certain Mortgage, Security Agreement,
Assignment of Production and Proceeds, Financing Statement and Fixture Filing,
dated as of March 1, 2013, by and between Lilis and Hexagon (the “Third Wyoming
Mortgage”), and (b) that certain First Amendment to Deed of Trust, Mortgage,
Security Agreement, Assignment of Production and Proceeds, Financing Statement
and Fixture Filing, dated as of March 1, 2013, by and between Lilis and Hexagon
(the “Amendment to Nebraska Mortgage” and, together with the Colorado Mortgage,
the First Nebraska Mortgage, the Second Nebraska Mortgage, the First Wyoming
Mortgage, the Second Wyoming Mortgage and the Third Wyoming Mortgage, the
“Mortgages”).

 



 

 

 

D. The parties have agreed to fully settle the Promissory Notes, all amounts due
thereunder, and other matters as set forth herein.

 

AGREEMENT

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Settlement. The parties hereby agree that in consideration of (a) the
execution and delivery by the parties thereto of that certain Assignment, Bill
of Sale and Conveyance, effective as of September 1, 2014 (the “Effective
Date”), by and between Lilis and Grandhaven Energy, LLC (“Grandhaven”),
substantially in the form attached hereto as Exhibit A (the “Assignment”),
conveying to Grandhaven one hundred percent (100%) of Lilis’s right, title and
interest in the collateral secured by the Mortgages (the “Collateral”) and the
other documents to be delivered in connection with the Assignment as provided in
Section 7 below (the “Transfer Documents”), (b) the issuance by Lilis to Hexagon
of 2,000 shares of Lilis’s 6% Redeemable Preferred Stock (the “Preferred
Stock”), on the terms set forth in that certain Certificate of Designation of
Preferences, Rights and Limitations of 6% Redeemable Preferred Stock, adopted by
the board of directors of Lilis and filed with the Secretary of State of the
State of Nevada on or prior to the date hereof, substantially in the form
attached hereto as Exhibit B, and (c) the execution and delivery of that certain
General Release by Bristol Investment Fund, Ltd., effective as of August 29,
2014, and that certain General Release by T.R. Winston & Company, LLC, on behalf
of the holders of Lilis’s outstanding 8% Senior Secured Convertible Debentures
(the “Debentures”), effective as of August 28, 2014, substantially in the forms
attached hereto as Exhibit C and Exhibit  D respectively (together, the
“Third-Party Releases” and, together with the Assignment, the Transfer
Documents, the Preferred Stock and the performance of Lilis’s obligations
hereunder, the “Settlement Consideration”), all outstanding obligations under
the Credit Agreements and the Promissory Notes shall be deemed discharged and
paid in full, and the Credit Agreements, the Promissory Notes and the Mortgages
shall be deemed terminated, released and discharged.

 

2. Release and Termination.

 

(a) By Lilis Energy, Inc. Without further action necessary by any party, upon
execution of this Agreement by all parties, Lilis shall unconditionally and
irrevocably release and forever discharge the Hexagon Parties, and all of their
respective present and former officers, directors, principals, managers,
members, employees, equity holders, agents and representatives, as well as their
respective successors and assigns, from any and all claims (whether known or
unknown, absolute or contingent, liquidated or unliquidated, matured or
unmatured, foreseeable or unforeseeable, previously existing, presently existing
or hereafter discovered, at law, equity, or otherwise, whether arising by
statute, common law, in contract, in tort, or otherwise, of any kind, character
or nature whatsoever), causes of action, damages, costs, losses, liens, and
expenses which Lilis may have against the Hexagon Parties as of the effective
date hereof (collectively, the “Lilis Released Claims”). This release is
specifically intended to operate and be applicable even if it is alleged,
charged, or proven that all or some of the Released Claims were solely and
completely caused by any acts or omissions, whether negligent, grossly
negligent, intentional, or otherwise, of or by the Hexagon Parties. This release
and Lilis’s performance of its continuing obligations hereunder are subject to
the performance by the Hexagon Parties of all its obligations under this
Agreement.

 



2

 

 

(b) By the Hexagon Parties. Without further action necessary by any party, upon
Hexagon’s receipt of the Settlement Consideration, the Hexagon Parties shall
unconditionally and irrevocably release and forever discharge Lilis and its
present and former officers, directors, principals, managers, members,
employees, equity holders, agents and representatives, as well as their
respective successors and assigns (together, the “Lilis Parties”), from any and
all claims (whether known or unknown, absolute or contingent, liquidated or
unliquidated, matured or unmatured, foreseeable or unforeseeable, previously
existing, presently existing or hereafter discovered, at law, equity, or
otherwise, whether arising by statute, common law, in contract, in tort, or
otherwise, of any kind, character or nature whatsoever), causes of action,
damages, costs, losses, liens, and expenses which the Hexagon Parties may have
against the Lilis Parties, as of the effective date hereof, arising from or
relating to any transactions or proposed transactions, including loans and
extensions of credit, between the Hexagon Parties and Lilis (collectively, the
“Hexagon Released Claims”). This release is not intended to apply to, and
expressly does not apply to, any right to indemnification or advancement that
Conway J. Schatz may have against Lilis arising from or relating to his service
on the Board of Directors of Lilis. This release is specifically intended to
operate and be applicable even if it is alleged, charged, or proven that all or
some of the Released Claims were solely and completely caused by any acts or
omissions, whether negligent, grossly negligent, intentional, or otherwise, of
or by the Lilis Parties. This release and the Hexagon Parties’ agreement to
accept the Settlement Consideration is subject to the performance by Lilis of
all of its obligations under this Agreement.

 

(c) Except as required by law, each of the parties hereby irrevocably covenants
to refrain from, directly or indirectly, asserting any Released Claim, or
commencing, instituting, encouraging, or causing to be commenced, or assisting
any third party in the commencement of, any action, proceeding, disclosure,
arbitration, audit, hearing, investigation, or suit (whether civil, criminal,
administrative, investigative, or informal) of any kind against the other party
based on or related to the Lilis Released Claims or the Hexagon Released Claims.

 

3. Mortgage Termination. Without limiting the generality of Section 2 hereof,
Hexagon hereby agrees that upon receipt of the Settlement Consideration, Hexagon
shall automatically be deemed to authorize Lilis to file Uniform Commercial Code
termination statements and any other release documents necessary to evidence the
release of the Mortgages.

 

4. Specific Covenants of Hexagon. The Hexagon Parties hereby agree as follows:

 

(a) The Hexagon Parties will not, for a period commencing on the date hereof and
ending on February 29, 2016 (the “Release Date”), offer, pledge, sell, contract
to sell, grant any option or contract to purchase, purchase any option or
contract to sell, or otherwise dispose of, directly or indirectly, any shares of
common stock, par value $0.0001 per share, of Lilis (“Common Stock”) or any
securities convertible into, exercisable for, or exchangeable for Common Stock.

 



3

 

 

(b) Upon receipt of the Settlement Consideration, Hexagon shall return to Lilis
the original Promissory Notes marked “paid in full.”

 

5. Representations and Warranties.

 

(a) Lilis hereby represents and warrants to Hexagon that (i) Lilis has the
corporate power and authority, and the legal right, to execute, deliver and
perform this Agreement including execution and delivery of the Assignment and
the Transfer Documents, (ii) Lilis has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement including
execution and delivery of the Assignment and the Transfer Documents, (iii) no
consent or authorization of, filing with, notice to or other act by, or in
respect of, any governmental authority or any other person is required to be
obtained by Lilis in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement, except consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect; (iv) as of the date hereof Lilis is not a debtor or a
co-debtor in a bankruptcy or insolvency proceeding, Lilis does not intend to
file a petition for relief under the U.S. Bankruptcy Code or any other federal
or state insolvency laws providing relief for debtors (“Insolvency Laws”), nor
to the knowledge of Lilis, are any of Lilis’s creditors threatening to file an
involuntary petition under any Insolvency Law with respect to Lilis as a debtor;
and (v) the terms and conditions of this Agreement, including the Settlement
Consideration, (A) are fair and reasonable; (B) are valid, binding and
enforceable obligations of Lilis except as limited by Insolvency Laws; and
(C) constitute reasonably equivalent value and fair consideration for the
releases and other consideration granted by Hexagon.

 

(b) Hexagon hereby represents and warrants to Lilis that (i) Hexagon has the
corporate power and authority, and the legal right, to execute, deliver and
perform this Agreement, (ii) Hexagon has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement, (iii) no
consent or authorization of, filing with, notice to or other act by, or in
respect of, any governmental authority or any other person is required to be
obtained by Hexagon in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement, except
consents, authorizations, filings and notices which have been obtained or made
and are in full force and effect, (iv) the terms and conditions of this
Agreement are valid, binding and enforceable obligations of Hexagon except as
limited by Insolvency Laws, and (v) neither Hexagon nor any of its affiliates
have assigned, conveyed or otherwise transferred any of its interest under the
Credit Agreements, the Promissory Notes, the Mortgages or any other documents
related thereto to any third party.

 



4

 

 

6. Representations and Warranties of Lilis Related to Preferred Stock.

 

Lilis hereby represents and warrants to Hexagon as follows:

 

(a) Lilis is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. All corporate action on the part of
Lilis, its directors and its stockholders necessary for the authorization,
issuance and delivery of the Preferred Stock to Hexagon hereunder shall have
been obtained and will be effective prior to the issuance thereof.

 

(b) All consents, approvals, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with, any third parties
or governmental authority, required on the part of Lilis in connection with the
issuance of the Preferred Stock to Hexagon hereunder shall have been obtained
and will be effective prior to the issuance thereof.

 

(c) The authorized capital of Lilis consists, immediately prior to the issuance
of the Preferred Stock hereunder, of the following:

 

(i) 100,000,000 shares of common stock, $0.0001 par value per share (the “Common
Stock”), of which 27,582,317 are issued and outstanding immediately prior to the
issuance of the Preferred Stock.

 

(ii) 10,000,000 shares of preferred stock, $0.0001 par value per share (the
“Preferred Shares”), 20,000 of which have been designated as Series A
Convertible Preferred Stock, of which 7,000 are issued and outstanding
immediately prior to the issuance of the Preferred Stock; and 2,000 of which
have been designated as Preferred Stock, none of which are issued and
outstanding immediately prior to the issuance of the Preferred Stock to Hexagon
under this Agreement. The rights, privileges and preferences of the Preferred
Stock are as stated in the Articles of Incorporation of the Company and
certificates of designations executed in connection therewith (collectively, the
“Charter”) and as provided by the general corporation law of Nevada. When issued
in compliance with the provisions of this Agreement and the Charter, the
Preferred Stock will be validly issued, fully paid and nonassessable, and will
be free of any liens or encumbrances other than liens and encumbrances created
by or imposed upon Hexagon; provided, however, that the Preferred Stock may be
subject to restrictions on transfer under state and/or federal securities laws
or as otherwise required by such laws at the time a transfer is proposed. Lilis
has obtained valid waivers of any rights by other parties to purchase any of the
Preferred Stock issued to Hexagon hereunder.

 

(d) There is no claim, action, suit, proceeding, arbitration, complaint, charge
or investigation pending or, to Lilis’s knowledge, currently threatened in
writing that questions the right of Lilis to issue the Preferred Stock to
Hexagon hereunder.

 

7. Transfer of Collateral Provisions.

 

(a) Terms. Capitalized terms used in this Section 7 and not defined herein shall
have the meaning given them in the Assignment.

 

(b) Lilis Obligations. Lilis shall be entitled to all credits and proceeds of
production from and accruing to the Assets received by either Hexagon,
Grandhaven or Lilis, attributable to periods prior to the Effective Time, and
Lilis shall be responsible for all costs, expenses and disbursements that are
attributable to ownership and operation of the Assets for periods prior to the
Effective Time.

 



5

 

 

(c) Hexagon Obligations. Grandhaven shall be entitled to all credits and
proceeds of production from and accruing to the Assets, received by either
Grandhaven or Lilis, attributable to periods after the Effective Time, and
Grandhaven shall be responsible for all costs, expenses and disbursements
attributable to ownership and operation of the Assets for periods after the
Effective Time.

 

(d) Indemnification as to Assets.

 

(i) Lilis Indemnity. Lilis shall fully protect, indemnify, and defend
Grandhaven, and all of its present and former officers, directors, principals,
managers, members, equity holders, agents and/or employees and hold them
harmless from any and all claims, losses, damages, demands, suits, causes of
action, and liabilities (including reasonable attorneys’ fees, costs of
litigation and/or investigation and other costs associated therewith)
(collectively referred to hereafter as “Claims”) of every kind, including,
without limitation, those relating to injury or death of any person or persons
whomsoever, compliance with express or implied terms of leases or other
agreements pertaining to the Assets and/or damage to or loss of property (real
or personal) or resource, of any kind, arising out of or connected, directly or
indirectly, with the ownership or operation of the Assets (or any part thereof)
accruing at or before the Effective Time.

 

(ii) Grandhaven Indemnity. Grandhaven shall fully protect, indemnify, and defend
Lilis, and all of its present and former officers, directors, principals,
managers, members, equity holders, agents and/or employees and hold them
harmless from any and all Claims of every kind, including, without limitation,
those relating to injury or death of any person or persons whomsoever,
compliance with express or implied terms of leases or other agreements
pertaining to the Assets and/or damage to or loss of property (real or personal)
or resource, of any kind, arising out of or connected, directly or indirectly,
with the ownership or operation of the Assets (or any part thereof) accruing
after the Effective Time.

 

(e) Asset Claims or Litigation. Lilis represents and warrants to Grandhaven that
there are no claims, legal actions, suits, arbitrations, governmental
investigations, condemnation proceedings or, to the best of Lilis’s knowledge,
other legal or administrative proceedings, or any orders, decrees or judgments
in progress, pending or in effect, or to the best of Lilis’s knowledge
threatened, against or relating to the Assets or the transactions contemplated
by this Agreement.

 

(f) Letters in Lieu. On or before Friday, September 5, 2014, Lilis shall
prepare, execute and deliver to Grandhaven letters in lieu of transfer orders
addressed to each purchaser of production from the Assets, in form acceptable to
Grandhaven in its reasonable discretion, directing all purchasers of production
to make payment to Grandhaven of proceeds attributable to production from the
Assets after the Effective Time.

 



6

 

 

(g) Records. On or before Friday, September 5, 2014 Lilis shall make available
for pick up by Grandhaven originals or copies of all of the Records, including
without limitation a list of current vendors, LOS data, and all well files
including logs, completion reports (including fracs), drilling reports, DST’s,
mud logs and workover reports. By such date Lilis also shall provide to
Grandhaven all accounting records (including expense/revenue decks with owner
names and addresses and a complete list of landowners with addresses and Tax ID
numbers) in appropriate electronic format sufficient to allow Grandhaven to
assume expenditure, joint interest billing and royalty payment functions, as
currently conducted by Lilis.

 

(h) Transfer of Operations. As to the wells included in the Assets located in
Nebraska and Wyoming, Grandhaven’s designated operator will coordinate with
Lilis to accomplish the designated operator’s takeover of operations as soon as
reasonably possible after the execution of this Agreement. As to the two wells
located in Colorado, Grandhaven will cause its designated operator to use
reasonable efforts to make all filings with the COGCC as necessary to take over
operations on such wells, and will coordinate with Lilis to accomplish the
designated operator’s takeover of operations as soon as such filings are
completed. With respect to each well, from the Effective Time until Grandhaven’s
designated operator has taken over the operation of such well, as evidenced by
written confirmation delivered to Lilis, (i) Lilis shall continue to operate
such wells for the benefit of Grandhaven, (ii) Grandhaven will compensate Lilis
at a rate of $800 per month per well, prorated for the period of time during
which Lilis operates such well, and (iii) Lilis shall have the right to net the
amounts due pursuant to (ii) above, as well as all costs, expenses and
disbursements for which Grandhaven is responsible pursuant to Section 7(c)
above, from the proceeds of production from such well. Notwithstanding the
foregoing, in no event shall Lilis continue to operate any well for the benefit
of Grandhaven for more than thirty (30) days after the Effective Time unless
otherwise agreed in writing by Grandhaven and Lilis.

 

(i) Governmental Assignment Forms. On or before Friday, September 5, 2014, Lilis
shall prepare, and Lilis and Hexagon shall execute and deliver assignments on
appropriate forms of all Federal and State leases included in the Assets, in
sufficient counterparts to facilitate filing with the applicable governmental
authority.

 

(j) Survival. The provisions of this Section 7 shall survive the execution and
delivery of the Assignment.

 

8. Further Assurances. Lilis and Hexagon each agree that, from time to time
after the date hereof, upon the reasonable request of the other party, it shall
cooperate with the other party in executing and delivering any and all such
further instruments and documents and take such further action as may be
necessary to carry out the intent of this Agreement and the terms hereof.

 

9. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 



7

 

 

10. GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF COLORADO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
COLORADO.

 

11. Submission to Jurisdiction. Each of the Hexagon Parties, on the one hand,
and Lilis, on the other hand, submits to the jurisdiction of any state or
federal court sitting in the City and County of Denver, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Hexagon Parties and Lilis waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of the other
party with respect thereto.

 

12. Indemnification.

 

(a) If after receipt of the Collateral, Hexagon is for any reason compelled to
surrender such Collateral to any person or entity, because transfer of such
Collateral to Hexagon is determined to be void or voidable as a preference,
impermissible setoff, or diversion of trust funds, or for any other reason, this
Agreement will continue in full force and effect and Lilis will be liable to,
and will indemnify, save and hold Hexagon, its officers, directors, attorneys,
and employees harmless of and from the value of such Collateral surrendered. The
provisions of this Section 12(a) will be and remain effective notwithstanding
any contrary action which may have been taken by Hexagon in reliance on receipt
of such Collateral, and any such contrary action so taken will be without
prejudice to Hexagon’s rights under this Agreement and will be deemed to have
been conditioned upon transfer of such Collateral becoming final, indefeasible
and irrevocable.

 

(b) Lilis will indemnify, defend, save and hold harmless the Hexagon Parties,
and their respective present and former officers, directors, principals,
managers, equity holders, attorneys, and employees, of, from and against all
claims, demands, liabilities, judgments, losses, damages, costs and expenses,
joint or several (including all accounting fees and attorneys’ fees reasonably
incurred), made by a third party against the other party or parties, or any such
indemnified party, in connection with the Credit Agreements, the Promissory
Notes, the Mortgages or this Agreement.

 

(c) In no event shall the Hexagon Parties or Lilis be liable to any other party
or parties for any consequential, incidental, indirect, punitive, special or
similar damages of any nature whatsoever, even if such party has been advised of
the possibility of such damages occurring.

 



8

 

 

(d) The provisions of this Section 12 will survive the termination of this
Agreement.

 

13. Waiver of Jury Trial. The parties hereto acknowledge and agree that there
may be a constitutional right to a jury trial in connection with any claim,
dispute or lawsuit arising between or among them, but that such right may be
waived. Accordingly, the parties agree that, notwithstanding such constitutional
right, in this commercial matter the parties believe and agree that it shall be
in their best interests to waive such right, and, accordingly, hereby waive such
right to a jury trial, and further agree that the best forum for hearing any
claim, dispute, or lawsuit, if any, arising in connection with this Settlement
Agreement or the relationship between the parties hereto, in each case whether
now existing or hereafter arising, or whether sounding in contract or tort or
otherwise, shall be a court of competent jurisdiction sitting without a jury.

 

14. Miscellaneous. This Agreement, including the exhibits hereto: (a) contain
the entire agreement among the parties, (b) may not be amended nor may any
rights hereunder or thereunder be waived except by an instrument in writing
signed by the party sought to be charged with such amendment or waiver, (c) will
be binding upon and will inure to the benefit of the parties and their
respective personal representatives, successors and assigns, (d) may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which will be deemed an original, but all of which, when taken together,
shall be deemed to constitute one agreement, and (e) signatures delivered by
facsimile, pdf or other electronic means shall constitute original signatures.

 

15. Confidentiality. Hexagon and Lilis agree to keep the terms of this Agreement
and the Releases executed in connection herewith confidential and shall not
publicly disclose such terms without the prior consent of the other party,
except as disclosure may be required by applicable securities laws. Lilis
further agrees, to the extent possible in compliance with applicable securities
laws, to not disclose the terms of the Releases in its required filings under
securities laws.

 

[REMAINDER OF THE PAGE IS INTENTIONALLY BLANK.]

 



9

 

 

IN WITNESS WHEREOF, the parties have caused this Settlement Agreement to be duly
executed and effective as of the date first set forth above.

 

  LILIS ENERGY, INC., a Nevada corporation         By: /s/ Abraham Mirman  
Name: Abraham Mirman   Title: Chief Executive Officer         THE HEXAGON
PARTIES         Hexagon, LLC, a Colorado limited liability company   By:
Hexagon, Inc., its Manager          By: /s/ Scott Reiman   Name: Scott Reiman  
Title: President         Labyrinth Enterprises LLC, a Colorado
limited liability company         By: /s/ Scott Reiman   Name: Scott Reiman  
Title: President         The Reiman Foundation         By: /s/ Scott Reiman  
Name: Scott Reiman   Title: President         /s/ Scott Reiman   Scott J. Reiman

 

For purposes of Section 7 only:

Grandhaven Energy, LLC, a Wisconsin
limited liability company

    By: Hexagon, Inc., its Manager          By: /s/ Scott Reiman   Name: Scott
Reiman   Title: President         /s/ Conway Schatz   Conway Schatz

 

10

 

 

Exhibit A

 

Form of Assignment, Bill of Sale and Conveyance



 



11

 

 

Exhibit B

 

Form of Certificate of Designations

 





12

 

 



Exhibit C

 

Form of Bristol Release

 



13

 

 



Exhibit D

 

Form of T.R. Winston Release

 

 

14

 



 

 

 

